Citation Nr: 1019811	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
burning sensation on left side of the body below the waist.

3.	Entitlement to service connection for residuals of an 
ankle injury.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
eye injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying entitlement to  the 
benefits sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that regrettably, the Veteran has not been 
properly advised of the provisions of the Veterans Claims 
Assistance Act (VCAA) as it pertains to each of the claims 
now on appeal. In addition, the Board is directing further 
development of the medical evidence as it pertains to the 
claim for compensation under 38 C.F.R.          § 1151 for a 
left lower extremity disorder.

As an initial matter, the VCAA was enacted in November 2000, 
and prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  See 38 
U.S.C.A.§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009);    38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). [A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).] 

Moreover, the U. S. Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom.     Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Under these provisions, there was an obligation on the part 
of the RO to notify           the Veteran of the procedures 
under the VCAA for the development of the claims before it. 
Thus far, the RO has not provided VCAA-compliant notice 
correspondence as to claims for compensation under 38 
U.S.C.A. § 1151 for hypertension and a left lower extremity 
disorder, or service connection for an ankle injury. As a 
matter of due process, the requisite notice correspondence 
should be issued. For sake of clarity, when discussing the 
first element of VCAA notice, what the evidence must show to 
substantiate the claim, the notice letter should address 
separately the criteria for each benefit sought -- i.e., 
indicate what will substantiate a claim under 38 U.S.C.A. § 
1151, apart from what is required for a generalized service 
connection claim. 

A supplemental VCAA notice is also necessary on the petition 
to reopen service connection for a left eye injury. The 
Veteran received an April 2004 notice letter   on the 
petition to reopen. However, considering applicable law, this 
notice was incomplete.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the  
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence. In 
carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the 
element(s) found insufficient in the previous denial. The 
Court further held that failure to describe what would 
constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.

Previously, in a March 1976 decision the Board denied service 
connection for a left eye disorder on the basis that the 
claimed left eye disability did not have a causal nexus to an 
incident of the Veteran's service. The Board considered that 
to the extent the Veteran had refractive error of the left 
eye, this represented a congenital or developmental condition 
not recognized as a disability for VA compensation purposes.  

The April 2004 VCAA notice correspondence sent in connection 
with the Veteran's current petition to reopen meanwhile does 
not provide a claim-specific definition of "material" 
evidence to reopen the matter. In this case, "material" 
evidence would constitute that which demonstrated a causal 
nexus between a current disability and service, including but 
not limited to any evidence of in-service aggravation of 
refractive error due to superimposed injury or disease. See 
VAOPGCPREC 82-90 (July 18, 1990). See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995). Therefore, the RO must 
issue a supplemental notice compliant with the              
Kent decision.  

Further development of the medical evidence is being directed 
as to the claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 pertaining to a left lower extremity disorder. 


Under applicable law, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected. 38 U.S.C.A. § 1151            (West 2002 & Supp. 
2009); 38 C.F.R. § 3.358(a) (2009). To be awarded 
compensation under 38 U.S.C.A. § 1151, the veteran must show 
that VA treatment (or other qualifying event) resulted in 
additional disability, and further, that the proximate cause 
of the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of the disability was 
an event which was not reasonably foreseeable. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361. See also VAOPGCPREC 40-97 (Dec. 31, 
1997), 63 Fed. Reg. 31,262 (1998).

The disability involving the left lower extremity the Veteran 
has identified is a burning pain sensation down the left 
side, which he claims is a side effect of taking VA physician 
prescribed Colchicine tablets for treatment of his gouty 
arthritis condition. He alleges that the initial prescription 
for Colchicine in November 2001 was improperly written out as 
for daily usage. The Veteran states that in October 2004 a 
physician cautioned him that Colchicine was only recommended 
for an acute flare-up of gout, and told him to immediately 
stop daily use of the drug as this was akin to an overdose. 
The Veteran contends that he still experiences burning pain 
from the waist down on the left side even after adjusting his 
medication dosage.

There are of record two lay statements dated May and June 
2005 from individuals who knew the Veteran who attested to 
him having had symptoms involving pain and burning sensation 
to the left lower extremity. 
          
The Veteran has provided copies of drug monographs and other 
documentation pertaining to Colchicine at least two of which 
show that recognized side effects of this medication include 
peripheral neuritis, and numbness and tingling of the legs         
and arms.


A VA medical opinion was obtained in October 2005 regarding 
the Veteran's use of Colchicine and its likely secondary 
effects. The VA examiner noted a history of Colchicine use 
since November 2001. According to the examiner, this 
medication was treatment not only for acute attacks of gouty 
arthritis, but also for prevention of recurrent acute 
attacks. In such cases, Colchicine could be given daily in 
the dose of 0.6-mg once daily (as the Veteran had been 
prescribed) on a long-term basis,             the examiner 
explained. As to the specific complaint of left lower 
extremity pain,   it was further noted that since 2002 the 
Veteran had sought treatment every few months for recurrent 
low back pain with radiation of pain to the legs. Therefore,   
the complaints of burning pain on the left side of the body 
seemed more likely radiculopathy from lower back pain, than a 
side effect of Colchicine. 

The preceding medical opinion however does not resolve the 
present case. There is still the claimed "additional 
disability" of left lower extremity burning pain, with 
Colchicine as the claimed actual cause of disability. There 
remains the element of proximate cause to consider. The 
implication from the opinion is that the Veteran's daily use 
of Colchicine was an entirely normal dosage. While medical 
negligence          is not an issue here given an apparent 
correct dosage of medication, proximate cause can still be 
proven where the additional disability was an unforeseeable 
event. 
See 38 C.F.R. § 3.361(d)(2). Here, there is a legitimate 
question as to whether left side burning pain was an 
unforeseeable side effect of taking Colchicine in the 
quantity prescribed. The existing opinion does not adequately 
address this question. Moreover, the opinion overall is not 
highly probative in ruling out the likelihood of any side 
effects of Colchicine -- in particular, the alternative 
medical explanation offered for symptomatology of radiating 
lower back pain is hardly conclusive,        as the Veteran 
did not frequently seek out treatment for this problem while 
simultaneously taking Colchicine.   

In view of the above, the Board finds that a VA medical 
examination by a neurologist is necessary to fully address 
the Veteran's claim for compensation under 38 U.S.C.A. § 
1151. The purpose of this examination will be initially to 
confirm whether the Veteran has an additional disability 
comprised of burning pain to the left lower extremity, and if 
so to provide an objective diagnosis. The next consideration 
will be to address causation, both whether Colchicine intake 
actually caused the claimed additional disability, and 
proximately caused it under the relevant criteria to 
establish that requirement. See 38 U.S.C.A. § 5103A(d);                
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines    it is necessary 
to decide the claim).
   
Accordingly, the case is REMANDED for the following action:

1.	Prior to further consideration of the 
claims for compensation under 38 U.S.C.A. 
§ 1151 for hypertension and a left lower 
extremity disorder, and for service 
connection for residuals of an ankle 
injury, the RO/AMC should send the Veteran 
a VCAA letter in accordance with 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002 & Supp. 2009), and all other 
applicable legal precedent. The notice 
correspondence should also indicate what 
evidence is necessary to substantiate the 
disability rating and effective date 
elements of a claim for service connection 
once it has been established.  

2.	The RO/AMC should send the Veteran a 
supplemental VCAA letter providing a 
detailed and case-specific definition of 
the requirement of "new and material 
evidence" as it pertains to the petition 
to reopen a claim for service connection 
for a residuals of a left eye injury, as 
required by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The 
correspondence issued should reflect the 
fact that "material" evidence to reopen                  
the Veteran's claim may consist of any 
evidence which establishes a causal nexus 
between a left eye disability and his 
military service, including under 
applicable law, evidence of in-service 
aggravation of left eye refractive error 
due to superimposed injury or disease.  

3.	The RO/AMC should schedule the Veteran 
for a VA neurological examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. 
The VA examiner should address the 
following inquiries:

*	The examiner should initially 
indicate the diagnosis of any 
disability involving burning pain to 
the left lower extremity. 

*	Provided the existence of an 
additional disability is confirmed, 
then the examiner must indicate 
whether the VA physician prescribed 
daily usage of Colchicine for gouty 
arthritis was the actual cause of 
left side lower extremity burning 
pain. 

*	The examiner should also indicate: 
(a) whether the proximate cause of 
the additional disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in prescribing the daily usage 
of Colchicine for gouty arthritis; or 
(b) whether the proximate cause of 
the additional disability was an 
event not reasonably foreseeable (as 
foreseeability is defined within the 
context of  38 C.F.R. § 3.361(d)(2)).

*	In addressing the questions of both 
actual and proximate causation, the 
examiner should take into account the 
prior October 2005 VA examination 
report, as well as drug monographs 
indicating that the recognized side 
effects of taking Colchicine include 
peripheral neuritis, and numbness and 
tingling of the legs and arms.

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

4.	The RO/AMC should then review the 
claims file.            If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should 
readjudicate the claims on appeal in light 
of all additional evidence received.            
If any benefit sought on appeal is not 
granted,                   the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

